                      Case 4:19-cv-00717-JST Document 97 Filed 05/14/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


      In re: California Bail Bond Antitrust Litigation                     )
                                                                           )
                                                                           )
                                                                           )
                            Plaintiff(s)                                   )
                                                                           )
                                v.                                                            Civil Action No. 4:19-cv-00717-JST
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                           Defendant(s)                                    )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AIA Holdings, Inc.
                                           26560 Agoura Road
                                           Calabasas, CA 91302




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dean M. Harvey
                                           Lieff Cabraser Heimann & Bernstein LLP
                                           275 Battery St., 29th Floor
                                           San Francisco, CA 94111
                                           Tel: 415-956-1000; Fax: 415-956-1008
                                           E-mail: dharvey@lchb.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T
                                                                                                          CLERK OF COURT
                                                                           D
                                                                                                           Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T




            May 15, 2020
                                                                  N O RT




                                                                                                          NI A




Date:
                                                                                                      OR
                                                                    HE




                                                                                                     IF




                                                                           N
                                                                                                     AL           Signature of Clerk or Deputy Clerk
                                                                           R




                                                                               DI
                                                                                    S T RI T O F C
                                                                                          C
